DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Ex parte Quayle action responsive to the reply filed on 08/10/2021.

Claims 1 and 4 have been amended. 
Claims 3, 8-10, 12 and 17 have been canceled. 
Claims 21-26 were added. 
Claims 1, 2, 4-7, 11, 13-16 and 18-26 are pending.


Election/Restrictions

Claims 1, 21 and 24-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 13-16 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

Specification

The use of the term Poval, see pages 6, 7, 9 and 11-17, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections

Claims 19, 20 and 23 are objected to because of the following informalities:
Claim 19, line 2, “claim 12” should be - - claim 11 - -.
Claim 20, line 2, “claim 12” should be - - claim 11 - -.
Claim 23, line 2, “percent dicarboxylic acid” should be - - percent of the dicarboxylic acid - -,.
Appropriate correction is required.

REASONS FOR ALLOWANCE

Claims 1, 2, 4-7, 11, 13-16 and 18-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the binder, by dry weight, approximately includes the partially hydrolyzed polyvinyl alcohol between 30 to 70 percent and the fully hydrolyzed polyvinyl alcohol between 20 to 50 percent.  
claim 11, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the binder, by dry weight, approximately includes the partially hydrolyzed polyvinyl alcohol between 30 to 70 percent.  
Regarding claim 21, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the binder further comprises a dicarboxylic acid and, by dry weight, approximately includes the partially hydrolyzed polyvinyl alcohol between 30 to 70 percent.  
Regarding claim 24, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the binder, by dry weight, approximately includes a dicarboxylic acid between 35 to 40 percent.
Regarding claim 25, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the binder, by dry weight, includes the partially hydrolyzed polyvinyl alcohol between 38 to 40 percent, the fully hydrolyzed polyvinyl alcohol between 20 to 22 percent, and a dicarboxylic acid between 38 to 40 percent.  
Regarding claim 26, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the strap, when exposed to an environment of between 85 to 90 percent relative humidity and between 35 to 40 degrees Celsius, does not lose more than approximately 2 to 5 percent tensile strength of the repulpable paper strap.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments

Applicant’s arguments, see page 7, filed 08/10/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 08/10/2021, the claim rejections under 35 USC § 103 indicated in the prior Office action have been withdrawn.
Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677